                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


GARY MOSS,

              Plaintiff,

v.                                                   Case No. 3:19-cv-637-MMH-JBT

MIAMI AIR INTERNATIONAL,
INC.,

              Defendant.


                                         ORDER

       THIS CAUSE is before the Court on the parties’ Joint Notice as to

Whether Stay Should be Lifted (Doc. 38; Joint Notice). On March 27, 2020, the

Court stayed this action after Defendant, Miami Air International, Inc., advised

it had filed for bankruptcy in the United States Bankruptcy Court for the

Southern District of Florida (Bankruptcy Court). (Doc. 33). The parties agree

the Bankruptcy Court granted Plaintiff, Gary Moss, conditional relief from the

automatic stay to pursue his claims in this action. (Doc. 36). Since the original

justification for the stay is no longer applicable, this case is due to be reopened.1



1 In the Joint Notice, Defendant asks the Court to leave the stay in place for an additional 90
days to allow the parties to continue settlement discussions and coordinate a formal mediation
or settlement conference. (Doc. 38). Plaintiff is opposed to Defendant’s suggestion. Id. If
Defendant believes independent grounds for a stay exist, Defendant may file an appropriate
motion requesting that relief.
        After due consideration, it is

        ORDERED:

        1.    The stay previously entered by the Court (Doc. 33) is LIFTED.

        2.    The Clerk of Court is DIRECTED to reopen this case.

        DONE AND ORDERED in Jacksonville, Florida this 6th day of May,

2021.




Lc29
Copies to:

Counsel of Record
Pro Se Parties




                                         -2-
